Citation Nr: 1427692	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1981 to September 1981 and from December 1990 to August 1991.  He also served in the Massachusetts Army National Guard from 1981 to 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2009, the Veteran presented testimony at a hearing at the RO before a Veterans Law Judge who was subsequently designated as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Due to this designation, the Veteran was advised in a September 2012 letter that the Veterans Law Judge who conducted his hearing was no longer available to consider this appeal.  Thus, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  The Veteran responded in September 2012 that he did not want a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Thus, no further hearing is necessary.  

In a June 2010 Board decision, the Board remanded the issues of service connection issues for bilateral hearing loss and a lumbar spine disorder for further development.  

In a subsequent December 2012 Board decision, the Board denied both of these service connection issues.

With regard to the issue of entitlement to service connection for a lumbar spine disorder, the Veteran appealed the Board's December 2012 denial of this issue to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court vacated and remanded this issue for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  

A review of the Virtual VA paperless claims processing system reveals a pertinent May 2014 brief from the Veteran's representative that has been reviewed by the Board, as well as additional rating documents that were reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2013 Joint Motion directed the Board to provide adequate reasons and bases for its determination that the Veteran is not entitled to service connection for a lumbar spine disorder.  Specifically, the Joint Motion determined that the Board, in its earlier December 2012 decision, failed to discuss or make a relevant factual finding as to whether the AOJ effectively granted service connection for a lumbar spine disorder in an unsigned copy of a rating decision dated on November 29, 2011, contained electronically on Virtual VA.

A draft of a rating decision from the Appeals Management Center (AMC) dated on November 29, 2011, granted service connection for a lumbar spine disorder and assigned a 20 percent rating.  This draft of a rating decision also reflects that the Veteran's total combined disability rating would be raised from 60 percent to 70 percent.  This draft was unsigned, but the rating veterans service representative's (RSVR) name was typed out at the bottom of the rating decision.  The RVSR relied on a favorable October 2010 VA examination in granting service connection.  There is no indication in the claims file or Virtual VA that the draft rating decision was actually sent to the Veteran by mail.  

The claims folder contains a subsequent, signed deferred rating decision dated on December 15, 2011, from the same RSVR, which states that the October 2010 VA examiner relied on mistaken facts and directs that he provide an addendum opinion.  This time, the deferred rating decision was signed by the RVSR.  There is no indication the draft rating decision was sent to the Veteran by mail.  

On December 27, 2011, the same VA examiner issued an unfavorable VA addendum opinion regarding the Veteran's lumbar spine disorder.

On January 12, 2012, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) in which it relied on the unfavorable December 2011 VA addendum medical opinion in denying entitlement to service connection for a lumbar spine disorder.  The notice of the SSOC denial was mailed to the Veteran's most recent address of record.  It was not returned as undeliverable, and there is no indication of non-receipt.  

A May 29, 2012, Report of General Information in the claims folder, executed by a VA employee, reflects that Veteran called by telephone to VA to inquire why he was being paid at the lower 60 percent rate "while his file reflects his combined degree is 70 percent."  (A higher 70 percent combined rating would reflect that service connection for a lumbar spine disorder was granted).  There does not appear to be a VA response to this inquiry in the record.

Therefore, in light of the above evidence, the October 2013 Joint Motion stated that a factual issue was reasonably raised in this case as to whether the AMC effectively granted service connection in the November 2011 draft rating decision.  The Joint Motion explained that the May 2012 telephone call to VA from the Veteran potentially indicates that the Veteran received notice of an increase to his total combined disability rating to 70 percent, which would imply that service connection for a lumbar spine disorder was granted. 

The Board notes that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  

Every claimant has the right to written notice of the decision made on his or her claim.  The claimant or beneficiary and his or her representative will be notified in writing of decisions affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing subject to paragraph (c) of this section; the right to initiate an appeal by filing a Notice of Disagreement which will entitle the individual to a Statement of the Case for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected (See Part 20 of this chapter, on appeals).  Further, any notice that VA has denied a benefit sought will include a summary of the evidence considered.  38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. § 3.103 (a), (f) (2013).

A decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all field offices of the VA as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. 5104.  See 38 C.F.R. § 3.104(a) (2013).  
 
The VA Adjudication Procedure Manual (M21-1MR) provides that a Veterans Service Organization (VSO) may review new rating decisions and discuss the case with VA personnel prior to promulgation.  Such review may result in the correction of errors in rating decisions, discussion of differing points of view, and more favorable decisions for VA claimants.  Note:  Local policy determines whether to make deferred ratings and examination requests available for VSO review.  ROs will provide VSOs a minimum of two business days to review a rating decision before promulgation.  The two business days will begin on the date the claims folder is placed on the VSO review table.  Cases not reviewed after two business days will be released to the authorization activity for promulgation.  See M21-1MR, Part I, Chapter 3, Section b, Topic 12, Blocks a, b (June 19, 2006).  

The rating decision is placed in an area designated for VSO review by the Veterans Service Center (VSC) management.  After a VSO representative reviews the rating decision in question, the Ratings Veterans Service Representative (RSVR) refers the case to authorization.  See M21-1MR, Part I, Chapter 3, Section B, Topic 12, Block d (June 19, 2006).  

Upon completion of all action by the authorization activity, the narrative portion of the rating decision is copied and sent to the claimant with notification of the decision.  See M21-1MR, Part III, Subpart iv, Chapter 7, Section A, Topic 1, Block e (August 3, 2009).  Ratings must be signed on the bottom of the last page of the rating decision.  See M21-1MR, Part III, Subpart iv, Chapter 6, Section D, Topic 20, Block a (December 13, 2005). 

A rating decision can be deferred when the rating activity receives a claim that is underdeveloped or incomplete and requires additional development.  See M21-1MR, Part III, Subpart iv, Chapter 6, Section A, Topic 1, Block c (April 4, 2011).

Thus, on remand, the AOJ should attempt to clarify whether the AMC or RO mailed the Veteran any notice letter informing him that service connection for a lumbar spine disorder was granted in a November 29, 2011, draft rating decision, or that his total combined disability rating was increased to 70 percent.  Second, the AOJ should clarify by what procedure, if any, the Veteran's VSO would have received notice of the November 29, 2011, draft of a rating decision, prior to any promulgation or mailing of this decision to the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify whether the RO or AMC mailed the Veteran any notice letter between the dates of November 29, 2011, to May 29, 2012, informing him that service connection for a lumbar spine disorder was granted in a November 29, 2011, draft rating decision, or that his total combined disability rating was increased to 70 percent.

The AOJ should also clarify by what procedure, if any, the Veteran's VSO would have received notice of the November 29, 2011, draft of a rating decision, prior to any promulgation or mailing of this decision to the Veteran.

In answering the above inquiries, the AOJ should discuss any relevant procedures or provisions of the VA Adjudication Procedure Manual (M21-1MR).  

(The AOJ is advised that an October 2013 Court Order and Joint Motion has directed the VA to address whether the AMC effectively granted service connection for a lumbar spine disorder in the November 2011 draft rating decision, a copy of which is on Virtual VA).  

The AOJ's findings should be documented in the claims file.

2.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of service connection for a lumbar spine disorder.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

